Title: From David Humphreys to Rufus Putnam, 4 February 1783
From: Humphreys, David
To: Putnam, Rufus


                        
                            Sir,
                            Head Quarters Feby 4th 1783
                        
                        By the enclosed Letter from Mr Hobby, it appears that he wishes to suggest some new Matters which he supposes
                            would operate in procuring a Discharge for the Negro Man claimed by him—Whereupon, His Excellency the Commander in Chief
                            is pleased to direct, that you will cause the Proceedings to be revised by the same Court, in order that they may be
                            enabled to take into consideration, any additional circumstances or reasons which may be exhibited by the Claimant
                            & report thereon. I have the honor to be &.
                    